DETAILED ACTION
	This action is responsive to the request for continued examination filed on July 16, 2021.  This action is made non-final. 
	Claims 1, 3-11, and 13-20 are pending in this case.  Claims 2, 12, and 21-50 have been previously cancelled.  Claims 1 and 11 have been amended.  Claims 1, and 11 are independent claims. 
	This application is being examined under the AIA  first to file provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 16, 2021 has been entered.
 
Response to Arguments
	Applicant’s argument have been fully considered but are not persuasive.  Applicant argues previously cited Moir fails to teach “in response to accessing the source by which the media asset is currently being transmitted, accessing a viewing history associated with the user to determine whether the media asset has been previously viewed by the user”. Applicant refers to [0024] of Moir and states that Moir “merely identifies a selected point of the program that has been bookmarked by the 
	The broadest reasonable interpretation of “accessing a viewing history associated with the user” is accessing a database for previously watched content by a user (e.g., see Merriam Webster dictionary for “history” being events of the past and/or an established record).  Moir teaches a user can bookmark a location of media content for later identification (and playback) such that when the user accesses the program at a later time, the system searches for the bookmark via a saved unique code (e.g., see [0028]-[0029]).  As such, Moir teaches retaining metadata associated with previously watched content for a user such that when the user accesses the media content, the database searches the unique code thus identifying the media content as having been previously watched.  As such, the previous grounds of rejection with respect to the Moir reference are maintained.  Newly cited Lee is hereby incorporated for addressing the newly added limitation.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 14, and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
As to dependent claims 4, 5, 14, and 15, the claims recite “wherein the first play position corresponds to a time before the portion of the media asset currently being transmitted by the source”.  However, the claims from which they depend (i.e., 1 and 11) recite that “the first play position corresponds to a time after the portion of the media asset currently being transmitted by the source”.  It is unclear as to how the first play position can simultaneously be a position before the portion of the media asset currently being transmitted by the source as well as after the portion of the media asset currently being transmitted by the source. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4, 5, 14, and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  As to dependent claims 4, 5, 14, and 15, the claims recite “wherein the first play position corresponds to a time before the portion .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 7, 9-11, 14, 16, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moir (USPPN: 2002/0104100; hereinafter Moir) in further view of Lee et al.  (USPPN: 2014/0123182; hereinafter Lee).
As to claim 1, Moir teaches a method for providing media guidance in relation to previously-viewed media assets, the method comprising (e.g., see [0024] showing the method for media guidance on broadcast programs with indicia at which a user previously stopped watching a broadcast program): 
receiving, using control circuitry, a request from a user to access a source by which a media asset is currently being transmitted to a plurality of users (e.g., see [0022]-[0024] showing the mechanism whereby control circuitry embed in a TV and broadcast data receiver are implemented to transmit and receive television shows to a plurality of users watching TV); 
in response to accessing the source by which the media asset is currently being transmitted, accessing a viewing history associated with the user to determine whether the media asset has previously been viewed by the user (e.g., see Fig. 1, [0024], and [0028]-[0029] showing the mechanism whereby accessing a viewing history is identified by identifying a “bookmarked” point in a broadcast program that was previously viewed or at which they previously stopped watching a selected broadcast program. A unique ID is given to the broadcast program at a previously viewed mark to identify that a user has viewed the broadcast up to this point and wishes to continue watching the broadcast on a rebroadcast of the program); 
in response to determining that the media asset has previously been viewed by the user during a prior broadcast of the media asset (e.g., see Fig. 1, [0024] and [0028]-[0029] showing the mechanism whereby this is determined as identified above by the broadcast system with a unique ID that is bookmarked with an associated broadcast program that was viewed on TV), 
identifying a first play position at which the user previously stopped viewing the media asset when the media asset was previously viewed, wherein the first play position corresponds to a time after the portion of the media asset currently being transmitted by the source (e.g., see [0024] showing the mechanism whereby a program that has be broadcast previously is being re-broadcast and the program being broadcast currently is at a point prior to the bookmark. Moir teaches that the user has the option of watching the selected program from the same point at which they previously stopped watching the program);
receiving a selection from the user to monitor when the portion of the media asset currently being transmitted by the source reaches the first play position (e.g., see Fig.1, [0022]-[0025] showing the mechanism whereby a user may “bookmark” a point in point of a broadcast program that the user is currently viewing such that the user may continue watching the program at a future time when the program is re-broadcast); 
in response to receiving the selection, monitoring for when the portion of the media asset currently being transmitted by the source reaches the first play position, (e.g., see Fig. 1, [0022]-[0025] showing the mechanism whereby based on the selection by the user to bookmark a broadcast program, the system monitors the subsequent broadcast of the program at the “bookmarked” or first position time);
receiving, during the monitoring, a request from the user to access a different source by which a different media asset is currently being transmitted to a plurality of users (e.g., see Fig. 1, [0025]-[0027] showing the mechanism whereby a user is viewing a broadcast TV program that is not the bookmarked program or show, and an alert is displayed to the user to rejoin the program that is bookmarked at the same point. In this example a user was watching a show on one channel and the alert for “The X-Files” was displayed to the user to rejoin the re-broadcast of the show);
determining, based on the monitoring, while the different media asset is accessed by the user, that the portion of the media asset currently being transmitted by the source has reached the first play position (e.g., see Fig. 1, [0025]-[0027], showing the mechanism whereby based on the monitoring, in this case the monitoring is the bookmark at a certain point in time (the user stopped watching the X-Files previously), and an alert is displayed to the user as depicted in Fig. 1 to re-join the broadcast of the X-Files); 
and in response to determining that the portion of the media asset currently being transmitted by the source has reached the first play position, interrupting playback of the different media asset by alerting the user that the portion of the media asset currently being transmitted has reached the first play position (e.g., see Fig. 1, [0025]-[0027], showing the mechanism whereby the first play position is identified by the bookmark on the broadcast program that has been saved in memory and as the bookmark which corresponds to the first play position is reached an alert is displayed on the TV display informing that the re-play of the broadcast is about to be reached an icon or text is displayed to the user),
Although Moir teaches a broadcast data receiver that receives monitoring requests for broadcast media events on a television set (TV), it does not appear to explicitly recite: generating for display a transport bar comprising a first time indicator and a second time indicator, wherein the first time indicator corresponds to the first play position, at which the user previously stopped viewing the media asset during a prior broadcast of the media asset, and the second time indicator corresponds to a portion of the media asset currently being transmitted by the source, wherein the transport bar displays the progression of the second time indicator towards the first time indicator during transmission of the media asset.
However, in the same field of endeavor of graphical user interfaces for playing media content, Lee teaches generating for display a transport bar comprising a first time indicator and a second time indicator, wherein the first time indicator corresponds to the first play position, at which the user previously stopped viewing the media asset during a prior broadcast of the media asset, and the second time indicator corresponds to a portion of the media asset currently being transmitted by the source, wherein the transport bar displays the progression of the second time indicator towards the first time indicator during transmission of the media asset (e.g., see Figs. 2A, 3, 4, [0025], [0040] teaching a progress bar (i.e., transport bar) comprising two indicators, one of which displays a stop point at which the media was previously watched and a second of which displays a current playing progress of the media content wherein the progress bar additionally shows the progression of the currently playing progress towards the previously watched stopped point).  Accordingly, it would have been obvious to modify Moir in view of Lee because of the overlapping subject matter and to provide a mechanism of providing a transport bar with first and second indicators associated with media guidance on a user interface. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Lee of e.g., see [0003]-[0005]), with a reasonable expectation of success. The motivation to combine Moir that teaches transmitting and receiving broadcast programs with media guidance on previously viewed content with the teachings of Lee that teaches methods for providing transport control over said media would be to enhance the visual teachings of media guidance of Moir with the visual transport control mechanisms of Lee and thus improve the visual user experience of media guidance of Moir.

As to claim 11, Moir teaches a system for providing media guidance in relation to previously-viewed media assets, the system comprising (e.g., see [0022]-[0024] showing a TV system with the option of watching selected TV broadcast from a same point at which a user or users previously stopped watching the TV broadcast): 
storage circuitry configured to (e.g., see [0022] showing the mechanism whereby the broadcast system contains memory to store the broadcast data): 
store a viewing history associated with a user (e.g., see [0024] showing the mechanism whereby a viewing history for the user may be identified by a bookmark that identifies a position in the broadcast that a user has previously viewed); 
and control circuitry configured to (e.g., see [0024] showing the mechanism whereby control circuitry in the form of a broadcast receiver is configured to): 
receive a request from the user to access a source by which a media asset is currently being transmitted to a plurality of users (e.g., see [0022]-[0024] showing the mechanism whereby control circuitry embed in a TV and broadcast data receiver are implemented to transmit and receive television shows to a plurality of users watching TV); 
in response to accessing the source by which the media asset is currently being transmitted, access the viewing history associated with the user to determine whether the media asset has previously been viewed by the user (e.g., see Fig. 1, [0024], and [0028]-[0029] showing the mechanism whereby accessing a viewing history is identified by identifying a “bookmarked” point in a broadcast program that was previously viewed or at which they previously stopped watching a selected broadcast program. A unique ID is given to the broadcast program at a previously viewed mark to identify that a user has viewed the broadcast up to this point and wishes to continue watching the broadcast on a rebroadcast of the program); 
in response to determining that the media asset has previously been viewed by the user during a prior broadcast of the media asset (e.g., see Fig. 1, [0024], and [0028]-[0029] showing the mechanism whereby this is determined as identified above by the broadcast system with a unique ID that is bookmarked with an associated broadcast program that was viewed on TV), 
identify a first play position at which the user previously stopped viewing the media asset when the media asset was previously viewed, wherein the first play position corresponds to a time after the portion of the media asset currently being transmitted by the source (e.g., see [0024] showing the mechanism whereby a program that has be broadcast previously is being re-broadcast and the program being broadcast currently is at a point prior to the bookmark. Moir teaches that the user has the option of watching the selected program from the same point at which they previously stopped watching the program);
receive a selection from the user to monitor when the portion of the media asset currently being transmitted by the source reaches the first play position (e.g., see Fig.1, [0022]-[0025] showing the mechanism whereby a user may “bookmark” a point in point of a broadcast program that the user is currently viewing such that the user may continue watching the program at a future time when the program is re-broadcast); 
in response to receiving the selection, monitor for when the portion of the media asset currently being transmitted by the source reaches the first play position (e.g., see Fig. 1, [0025]-[0027] showing the mechanism whereby based on the bookmark, the system monitors the media to identify when it has reached the previously assigned bookmark); 
receive, during the monitoring, a request from the user to access a different source by which a different media asset is currently being transmitted to a plurality of users (e.g., see Fig. 1, [0025]-[0027] showing the mechanism whereby a user is viewing a broadcast TV program that is not the bookmarked program or show, and an alert is displayed to the user to rejoin the program that is bookmarked at the same point. In this example a user was watching a show on one channel and the alert for “The X-Files” was displayed to the user to rejoin the re-broadcast of the show); 
determine, based on the monitoring, while the different media asset is accessed by the user, that the portion of the media asset currently being transmitted by the source has reached the first play position (e.g., see Fig. 1, [0025]-[0027] showing the mechanism whereby based on the monitoring, in this case the monitoring is the bookmark at a certain point in time (the user stopped watching the X-Files previously), and an alert is displayed to the user as depicted in Fig. 1 to re-join the broadcast of the X-Files); 
and in response to determining that the portion of the media asset currently being transmitted by the source has reached the first play position, interrupt playback of the different media asset by alerting the user that the portion of the media asset currently being transmitted has reached the first play position (e.g., see Fig. 1, [0024]-[0026] showing the mechanism whereby upon reaching the first play position, in this case when the bookmark is reached, the user is presented with an alert message “Press the red button to rejoin the programme at the same point” at which time the user many select to press the red button).
Although Moir teaches a broadcast data receiver that receives monitoring requests for broadcast media events on a television set (TV), it does not appear to explicitly recite: generating for display a transport bar comprising a first time indicator and a second time indicator, wherein the first time indicator corresponds to the first play position, at which the user previously stopped viewing the media asset during a prior broadcast of the media asset, and the second time indicator corresponds to a portion of the media asset currently being transmitted by the source, wherein the transport bar displays the progression of the second time indicator towards the first time indicator during transmission of the media asset.
generating for display a transport bar comprising a first time indicator and a second time indicator, wherein the first time indicator corresponds to the first play position, at which the user previously stopped viewing the media asset during a prior broadcast of the media asset, and the second time indicator corresponds to a portion of the media asset currently being transmitted by the source, wherein the transport bar displays the progression of the second time indicator towards the first time indicator during transmission of the media asset (e.g., see Figs. 2A, 3, 4, [0025], [0040] teaching a progress bar (i.e., transport bar) comprising two indicators, one of which displays a stop point at which the media was previously watched and a second of which displays a current playing progress of the media content wherein the progress bar additionally shows the progression of the currently playing progress towards the previously watched stopped point).  Accordingly, it would have been obvious to modify Moir in view of Lee because of the overlapping subject matter and to provide a mechanism of providing a transport bar with first and second indicators associated with media guidance on a user interface. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Lee of providing an interface with a transport control bar to identify points of guidance and previously watched points associated with media content (e.g., see [0003]-[0005]), with a reasonable expectation of success. The motivation to combine Moir that teaches transmitting and receiving broadcast programs with media guidance on previously viewed content with the teachings of Lee that teaches methods for providing transport 

As to claim 4 (14), the rejection of claims 1 (11) are incorporated.  Moir further teaches wherein the first play position corresponds to a time before the portion of the media asset currently being transmitted by the source (e.g., see 112 rejection above.  See also [0006] and [0024] of Moir teaching a previously watched point can be anywhere between the start and end of a programme. See also Fig. 3 of Lee teaching a previously played position), the method further comprising: 
receiving a selection from the user to generate the media asset for display from the first play position (e.g., see Fig. 1, [0024]-[0026] of Moir showing the mechanism whereby upon reaching the first play position, in this case when the bookmark is reached, the user is presented with an alert message “Press the red button to rejoin the programme at the same point” at which time the user many select to press the red button); 
and generating for display the media asset from the first play position, in response to receiving the selection from the user (e.g., see Fig. 1, [0024]-[0026] of Moir showing the mechanism whereby upon pressing the red button, the display of the broadcast is presented to the use from the first or bookmarked position in the broadcast program).

As to claim 6 (16), the rejection of claims 1 (11) are incorporated. Moir further teaches wherein the source corresponds to a broadcast channel (e.g., see [0002] of Moir showing the mechanism whereby the broadcast data relates to program and channel information).

As to claim 7 (17), the rejection of claims 1 (11) are incorporated.  Moir further teaches wherein the viewing history comprises viewing information for one or more users and accessing the viewing history comprises: 
determining an identifier associated with the user (e.g., see [0010]-[0013] of Moir showing the mechanism of providing a visual indicator relating to a broadcast program for which a selected point has been or is to be reached such that a user or users who selected the point will be notified. This teaches the mechanism of bookmarking based on a user or users who select the point of a rebroadcast); 
and identifying the first play position at which the user previously stopped viewing the media asset based on the identifier (e.g., see  Fig. 1, [0010]-[0013] of Moir showing the mechanism whereby a bookmark or first play position is identified by a user or users interested in the replay of a broadcast program).

As to claim 9 (19), the rejection of claims 1 (11) are incorporated.  Moir further teaches wherein the first time indicator comprises at least one of a date and a time at which the user previously stopped viewing the media asset (e.g., see Fig. 1, indicia 4 of Moir showing the mechanism whereby the first time indicator identifies July 3rd, 2000 at 10PM where the user had previously stopped watching the X-Files TV broadcast).

As to claim 10 (20), the rejection of claims 1 (11) are incorporated. Lee further teaches generating for display the media asset, wherein the transport bar is overlaid with the generated display of the media asset (e.g., see Fig. 3, [0045] wherein the video content is displayed with the overlaid progress bar).

Claims 3, 5, 8, 13, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Moir and Lee, as applied above, and in further view of Gaydou et al. (USPPN: 2005/0166230; hereinafter Gaydou).
As to claim 3 (13), the rejection of claims 1 (11) are incorporated.  Moir-Lee fail to teach in response to determining that the portion of the media asset currently being transmitted by the source has reached the first play position generating for display, without further input from the user, the media asset, and recording the media asset from the first play position.
However, in the same field of endeavor of graphical user interfaces for displaying media content, Gaydou teaches in response to determining that the portion of the media asset currently being transmitted by the source has reached the first play position generating for display, without further input from the user, the media asset, and recording the media asset from the first play position (e.g., see Gaydou; Fig. 39, [0234]-[0236] showing the mechanism whereby the first play position is identified by 3908 at which time the previously viewed/recoded media is identified and the current media continues to be played/recorded after the first play position as identified by 3906 with a current play indicator identified by 3910).
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Moir-Lee with the teachings of Gaydou to provide a mechanism of providing a transport bar with first and second indicators associated with media guidance on a user interface. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Gaydou of providing an interface with a transport control bar to identify points of guidance and points of interest associated with media content  (see [0008]-[0010]), with a reasonable expectation of success. The motivation to combine Moir that teaches transmitting and receiving broadcast programs with media guidance on previously viewed content with the teachings of Gaydou that teaches methods for providing transport control over said media to a point of the first position on the transport bar would be to enhance the visual teachings of media guidance of Moir-Lee with the visual transport control mechanisms of Gaydou and thus improve the visual user experience of media guidance of Moir-Lee.

As to claim 5 (15), the rejection of claims 1 (11) are incorporated.  Moir-Lee teachwherein the first play position corresponds to a time before the portion of the media asset currently being transmitted by the source (e.g., see 112 rejection above.  See also [0006] and [0024] of Moir teaching a previously watched point can be anywhere between the start and end of a programme. See also Fig. 3 of Lee teaching a previously played position), the method further comprising.
receiving a selection from the user to generate the media asset for display from the beginning (see Gaydou; Fig. 38, ¶0233-0234, showing the mechanism whereby a user can initiate playback of a media asset from the beginning such as from 7:00p in this case); and generating for display the media asset from the beginning in response to receiving the selection from the user (see Gaydou; Fig. 38, ¶0233-0234, showing the mechanism whereby the concurrent display of the media asset from the beginning time of 7:00p is displayed with a transport bar as an overlay over the video portion).
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Moir-Lee with the teachings of Gaydou to provide a mechanism of providing a transport bar with first and second indicators associated with media guidance on a user interface. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Gaydou of providing an interface with a transport control bar to identify points of guidance and points of interest associated with media content  (see [0008]-[0010]), with a reasonable expectation of success. The motivation to combine Moir-Lee that teaches transmitting and receiving broadcast programs with media guidance on previously viewed content with the teachings of Gaydou that teaches methods for providing transport control over said media would be to enhance 

As to claim 8 (18), the rejection of claim 1 (11) are incorporated.  Lee further teaches wherein the source is a first source (e.g., see Fig. 1, [0019] of Lee teaching a server for accessing the media content), the method further comprising: 
While Lee teaches accessing the content from a server, wherein there can be one or more servers (e.g., see [0019] of Lee), Moir-Lee fail to teach receiving a selection from the user to access the media asset on-demand in response to generating for display the transport bar; and accessing the media asset on-demand from a second source.
However, in the same field of endeavor of graphical user interfaces for displaying media content, Gaydou teaches receiving a selection from the user to access the media asset on-demand in response to generating for display the transport bar (see Gaydou; Fig. 28, ¶0203-0204, box 362, showing the mechanism for an interactive media asset selection whereby a user can request an on-demand video source for viewing); and accessing the media asset on-demand from a second source (see Gaydou; Fig. 28, ¶0203-0204, box 362, showing the mechanism whereby a user has access to playback of the on-demand video after selecting the appropriate asset from the external source).
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Moir-Lee with the teachings of Gaydou to provide a 

Relevant Art not Cited
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
NPL included in PTO-892 titled “Method by which information is shared given a time, data, or location to enhance historical significance of web based content” discusses progress bar with time based content.
PGPubs included in PTO-892, US-20140053196-A1, US-20150193036-A1, US-20150199116-A1, US-20140373037-A1, US-20050097623-A1, US-20060045472-A1, US-20070014404-A1, US-20080063361-A1, US-20120054045-A1, US-20170070779-A1, US-20180192150-A1, US-
Patent Publications included in PTO-892, US-8566879-B2, US-9686577-B2, and US-10218760-B2 discuss dynamic generation of media content with time based visualization on progress bars.

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also  Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005);  Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
In the interests of compact prosecution, Applicant is invited to contact Examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03. All electronic communication must be authorized in writing. Applicant may wish to file an Internet Communications Authorization Form PTO/SB/439. Applicant may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA HIGGS whose telephone number is 571-270-5891 and whose electronic mail address is Stella.Higgs@uspto.gov.  The examiner can normally be reached on Monday through Thursday and alternating Fridays 7:30am to 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE CHAVEZ can be reached at (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Stella Higgs/Primary Examiner, Art Unit 2179